  Case 2:19-cv-00050-JRH-BWC Document 32 Filed 05/18/20 Page 1 of 1


                                                                                                  FILED
                                                                                       John E. Triplett, Acting Clerk
                                                                                        United States District Court
                      IN THE UNITED STATES DISTRICT COURT
                                                                                    By CAsbell at 9:01 am, May 18, 2020
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION

 THE GLYNN ENVIRONMENTAL
 COALITION, INC.; and CENTER FOR A
 SUSTAINABLE COAST, INC.,

                Plaintiffs,                                CIVIL ACTION NO.: 2:19-cv-50

        v.

 SEA ISLAND ACQUISITION, LLC,

                Defendant.

                                           ORDER

       This matter is before the Court on the parties’ Joint Motion to Stay Discovery. Doc. 28.

The parties ask the Court to stay the discovery obligations in this case pending the resolution of

Defendant’s pending motion to dismiss. Id. at 4. Thus, for good cause shown, the Court

GRANTS the parties’ Motion and STAYS the Rule 26 obligations in this case, pending

resolution of Defendant’s motion to dismiss. This stay will be automatically lifted upon

resolution of Defendant’s motion to dismiss, should any claims remain pending. The Court

DIRECTS the parties to conduct a Rule 26(f) conference within 14 days of the date of said

order. The parties shall file their required Rule 26(f) report within seven days of the conference.

Upon receipt of the Rule 26(f) report, the Court will issue a scheduling order

       SO ORDERED, this 18th day of May, 2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
